COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §                No. 08-14-00062-CV
IN RE ELIAS J. CERVANTES-
ESPINOZA,                                      §            ORIGINAL PROCEEDING
                                                           ON PETITION FOR WRIT OF
RELATOR.                                       §                 MANDAMUS

                                               §

                                MEMORANDUM OPINION

       Relator, Elias J. Cervantes-Espinoza, has filed a motion to dismiss the mandamus

proceeding he previously filed against the Honorable Mike Herrera, Judge of the 383rd District

Court of El Paso County, Texas. We grant the motion and dismiss the mandamus petition.



March 12, 2014
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.